UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

EDNA IGARTUA,

                                      Plaintiff,
                                                             MEMORANDUM & ORDER
                       -against-
                                                             19-CV-5831 (ENV)
THE POLICE DEPARTMENT;DETECTIVE
JOHNSON,

                                       Defendants.



VITALIANO,D.J.

       Plaintiff Edna Igartua, proceeding pro sq, filed this action on October 9,2019. On

November 6,2019,the Court dismissed this case and ordered Igartua to show cause within 14

days why she should not be enjoined from filing future informa pauperis actions in this Court
without leave to file. The Court noted that Igartua has filed at least six other actions in the

Eastern District of New York, all of which have been dismissed.' Igartua was warned in

previous orders that "[i]f a litigant has a history offiling vexatious, harassing or duplicative
lawsuits, courts may impose sanctions, including restrictions on future access to the judicial

system." Hong Mai Sa v. Doe,406 F.3d 155,158(2d Cir. 2005)(internal quotation marks
omitted). Igartua was specifically warned that further duplicative lawsuits may result in a filing
injunction that will prevent her from filing new lawsuits without prior leave ofthe Court. Igartua
has not responded to the order to show cause nor otherwise offered any reason why she should
not be barred from filing future informa pauperis complaints. In the absence of any explanation.



'See, e.g.,Igartua v. Dep't ofHomeless Servs., 16-cv-2645(ENV);Igartua v. The Police Dep't,
 16-CV-2644(ENV);Igartua v. Hawkins, 15-cv-3807(ENV);Igartua v. Dep't ofHomeless Servs.,
 15-CV-3806(ENV);Igartua v. Hawkins, lO-cv-4460(ENV);Igartua v. Dep't ofHomeless Servs.,
 lO-cv-940(ENV).


                                                   1
the Court finds that Igartua's frequent frivolous filings detract from the legitimate cases before

the Court.

                                             Conclusion

       Accordingly, Igartua is enjoined from filing any further informa pauperis actions in the

Eastern District of New York without first obtaining leave of Court. To eliminate the need to

write a decision every time she makes a frivolous filing (because that would largely defeat the

purpose ofthe injunction), the injunction shall be implemented as follows: First, the Clerk of
Court is directed to open a miscellaneous case entitled "/« re Edna Igartuaf and to file a copy of

this order under that docket number. The matter is then to be administratively closed. Any

further filings by Igartua shall be filed only under that miscellaneous docket number. The Court

will review each filing to determine whether it is frivolous or fails to state a claim. If it is

fhvolous or fails to state a claim, no further action will be taken. If it states a claim,the Court

will direct the Clerk of Court to open a new civil matter in which those documents will be filed,

and it will proceed as a new case in the ordinary course.

        Nothing in this writing shall be construed to prohibit plaintiff from filing an appeal of this
order, but the Court certifies pursuant to 28 U.S.C. § 1915(a)(3)that any appeal would not be

taken in good faith, and therefore informa pauperis status is denied for the purpose of any
appeal. Coppedge v. United States, 369 U.S. 438,444—45 (1962).

        The Clerk of Court is directed to enter judgment in this action and to close the case.

        So Ordered.

        Dated: Brooklyn, New York
                 December 26,2019                                       s/Eric N. Vitaliano

                                                                       ERIC N. VITALIANO
                                                                       United States District Judge
